A belated petition for re-argument was filed, by permission of the Court, nunc pro tunc. It avers that the trial judge committed error in charging the jury in *Page 297 
regard to the consideration to be given by them to the confessions of Lewis and, especially, of Murray. As this complaint was not covered by the assignments of error filed, and was not raised or argued in the court below or in this court, appellant was granted leave to file additional assignments.
The point raised by appellant is that the trial judge improperly allowed the jury to treat these confessions as substantive evidence against appellant. Ordinarily, statements previously made by a witness can be used only to discredit the testimony inconsistent therewith given by him on the witness-stand, but, under the peculiar circumstances of the present case, it was necessary for the jury to determine for a wholly different purpose the truth or falsity of the facts asserted in the confessions. The latter were placed in evidence, not by the Commonwealth to impair the credibility of Lewis and Murray, but by appellant himself in order to prove that his own confession was false and had been obtained from him by violence; this be sought to establish by attempting to show that the other confessions, made in regard to the same murder and asserting the same facts as the one made by him, were false and obtained by the same method. Certainly, he could not place these confessions in evidence with the claim that they were false without it being permitted to the Commonwealth to claim, on the contrary, that they were true because voluntarily made and substantially corresponding to his own. Appellant thus himself raised the issue of the truth or falsity of the confessions as a whole, taking the position that they stood or fell together, and if the jury resolved this issue, as they evidently did, in favor of the Commonwealth and found at least the Murray confession to be true, such a finding necessarily resulted in, and was indeed equivalent to, the verdict of guilty which they rendered.
The petition for re-argument is dismissed. *Page 298